Citation Nr: 1036375	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a bone 
disability of the spine and hip.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
rash.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to March 1964.

This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2009, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran suffered an additional cardiovascular disability as a 
result of VA medical treatment.

2.  The competent evidence of record does not show that the 
Veteran suffered an additional hip or spine disability as a 
result of VA medical treatment.
  
3.  The competent evidence of record shows that the Veteran does 
not have a disabling skin disorder related to his care by a VA 
physician.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart 
disability are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a bone 
disability of the hip and spine are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a rash are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2005 and September 2006 correspondence, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to compensation for his claimed disorders and 
described the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The Board notes that 
the Veteran was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess v. Nicholson.  19 Vet. 
App. 473, 484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claims. 
 Therefore, any questions as to the appropriate disability rating 
or effective date to be assigned have been rendered moot, and the 
absence of notice regarding these elements should not prevent a 
Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

Therefore, the Board concludes that there is no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained three 
medical opinions in December 2009 and June 2010, obtained the 
Veteran's VA and private medical records, and associated the 
Veteran's service treatment records (STRs) and hearing transcript 
with the claims file.  To that end, when VA undertakes to obtain 
a VA opinion, it must ensure that the opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the opinions obtained in this case are more than adequate as they 
were predicated on a full reading of the medical records in the 
Veteran's claims file.  

Aside from his private medical records, the Veteran has not made 
the RO or the Board aware of any other evidence relevant to this 
appeal that he or the VA needs to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

When a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish causation.  38 C.F.R. § 3.361(c)(1) (2009).  
Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death and (i) VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The Veteran contends that a VA doctor's lack of treatment caused him 
additional heart and bone disabilities, as well as exacerbated his 
rash.  Briefly, the Veteran was initially seen on January 3, 2003, at 
the emergency room of a private medical facility for shortness of 
breath and a rash.  Later that day, he appeared at the Sheridan VA 
Medical Center, where his rash was observed along with a notation 
that he was "fibrillating at a rapid rate."  He was again seen at 
that VA facility on January 6, 2003.  The Veteran asserts that the VA 
hospital should have ran tests on January 3, 2003, to determine what 
was causing his skin rash and that if his doctor would have admitted 
him to the hospital at that time, subsequent non-VA physicians would 
not have prescribed him the prednisone that he claims further caused 
avascular necrosis.  Thus, the Veteran essentially claims that his 
rash, avascular necrosis, and coronary artery disease were caused by 
or aggravated by his treatment--or by failure to receive appropriate 
treatment--at the Sheridan VA Medical Center in January 2003. 
  
Because there was no competent medical opinion of record, the 
Board obtained outside medical opinions from a cardiologist, 
orthopedist, and dermatologist.  In December 2009, the 
cardiologist noted that the Veteran's cardiac rhythm was atrial 
fibrillation with rapid ventricular response on January 3, 2006, 
at the Sheridan VA Medical Center, where he was given medications 
to control his heart rate and anticoagulation was initiated to 
prevent embolization.  The cardiologist further noted that the 
Veteran's cardiac rhythm was sinus three days later, when he also 
felt better symptomatically, and anticoagulation was 
discontinued.  The cardiologist then stated that atrial 
fibrillation subsequently recurred and the Veteran was found to 
have a proximal left anterior descending stenosis that was 
treated with percutaneous coronary intervention.  

With this history in mind, the cardiologist found that the 
Veteran did not suffer additional cardiovascular disability as a 
result of VA medical treatment or lack of treatment.  He stated 
that the left anterior descending artery stenosis found 
afterwards was neither the result nor the cause of the Veteran's 
initial episode of atrial fibrillation and the treatment provided 
at the VA Medical Center did not affect the Veteran's subsequent 
medical events.  In further support of his opinion, the 
cardiologist noted that the Veteran was taken off anticoagulation 
as it was determined that he had no signs of heart failure and 
that the episode of atrial fibrillation was a single, self-
limited episode.  Furthermore, the cardiologist concluded that 
the fact that atrial fibrillation recurred was not due to actions 
of the VA physician because there were no untoward consequences 
of discontinuing the anticoagulation by the VA physician at the 
Sheridan VA Medical Center.  Finally, the cardiologist opined 
that there was neither any evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or fault nor any 
resulting disability as it related to the delivery of 
cardiovascular care at the Sheridan VA Medical Center.  

The Board also obtained orthopedic and dermatologic opinions in 
June 2010.  The orthopedist stated that he did not see any 
evidence that the Veteran suffered an additional hip or spine 
disability as a result of VA medical treatment or lack thereof.  
He indicated that the Veteran reportedly developed avascular 
necrosis of both femoral heads and required total hip 
arthroplasty, which he felt were performed appropriately at the 
VA.  The orthopedist then stated that the avascular necrosis may 
be due to the steroids that the Veteran took for the rash but 
noted that the steroids were not prescribed by a VA physician and 
were "appropriately" stopped when he presented to the VA.  The 
orthopedist then concluded that the Veteran sought treatment 
outside the VA for the rash and that he did not think that the 
"VA is in any way liable for any side effects of the steroids."  

Finally, a dermatologist also opined that the Veteran's claim 
that the delay in care for the skin rash and heart complaints led 
to a subsequent disability is without medical basis.  After 
reviewing the claims file, the dermatologist found that the 
Veteran most likely had chronic atopic dermatitis from about 2003 
to 2005 with little mention of this rash in subsequent years but 
also could have possibly had a component of contact dermatitis.  
Since chronic atopic dermatitis was easily controlled in 2003 
with prednisone from a non-VA physician and then subsequently 
well-controlled by topical corticosteroids from another non-VA 
physician, the dermatologist felt that there was no disability 
from the vantage point of his skin alone.  The dermatologist 
acknowledged that the delay in care attributed to the Veteran's 
original visit to the VA hospital probably necessitated a short 
course of prednisone from a subsequent physician but did not make 
the Veteran's skin problems more difficult to manage over the 
long-term.  However, even though the long-term prednisone course 
likely had a causal role in the bilateral hip avascular necrosis, 
the dermatologist concluded that there were no long-term 
dermatologic complications and emphasized that this course was 
not prescribed by a VA doctor.  Thus, the dermatologist summed up 
his findings by asserting that the Veteran does not have a 
disabling skin disorder related to his care or lack thereof by a 
VA physician and the Veteran's skin disorder did not have a 
direct causal role in his non-dermatologic disability claims.  

The Board notes that the record does not contain a competent 
opinion contradicting any of the aforementioned outside medical 
opinions.  Thus, the Board finds that there is no evidence that 
any care provided by a VA physician caused the Veteran to suffer 
an additional heart, bone, or skin disability.  Furthermore, the 
evidence of record also does not show that any VA physician acted 
with carelessness, negligence, lack of proper skill, or error in 
judgment when the Veteran was provided with hospital or medical 
care.  Based on a review of the medical evidence of record, the 
Board finds that VA exercised the degree of care that would be 
expected of a reasonable health care provider in providing 
treatment for the Veteran's heart and skin disabilities. 

As there is no objective medical evidence showing fault on the 
part of the VA, the preponderance of the evidence is against 
these claims and the benefit-of-the-doubt rule does not apply.  
The Veteran's claims for compensation under 38 U.S.C.A. § 1151 
for heart, bone, and skin disabilities must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 




	
	(CONTINUED ON NEXT PAGE)









ORDER

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disability is denied.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a bone 
disability of the spine and hip is denied.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a rash 
is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


